Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed on 3/21/2022 has been fully considered. Claims 1,10,11, 13, 15-16, were amended. Claims 21-28 were newly added.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the removable cover (40 points to a fixed cover) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 objected to because of the following informalities:  Claim 3 depends from cancelled claim 2. For purposes of examination, claim 3 has been examined as depending from independent claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1,  3 -7 and 27  is/are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by Douglas Jr. (US 5,483,698). The device of Douglas Jr. discloses,
With respect to claim 1, an anti-horse collar tackle safety device, comprising:

a base (12) having slots or holes (24) capable for use for attaching the base to a pair of shoulder pads, wherein the base comprises an interior portion facing the shoulder pads (Figure 2, where 17 is positioned) and an exterior portion (opposite surface of 17) that is capable of being accessible from outside a jersey placed over the shoulder pads, it is noted that a jersey is capable of being manipulated to provide access and therefore meets the functional recitation as recite by applicant, see MPEP 2114. ; And

a releasable portion(10)  releasably attached to the exterior portion of the base a hook and loop fastener (26, 28, 30, 44, 46)   for releasable attachment to the base , wherein the releasable portion is configured to release via application of a force equal to or less than15 pounds. The prior art teaches a hook and loop fastener and meets the structural recitations as provided by applicant, and therefore would be expected to perform the function of releasing at a force equal of less than about 15 pounds as recited by applicant. See MPEP 2114. 


With respect to claim 3, wherein the base comprises a J-hook shaped (see annotated figure below) plastic plate (abstract) having a lip (upper end of 15), and the lip comprises the exterior portion (upper end 14) that is capable of being accessible from outside the jersey.

With respect to claim 4, wherein portion of the hook and loop fastener is attached to the lip (30)

With respect to claim 5, wherein the releasable portion (10) comprises an upper cushioning portion (32) and a lower support portion (42)


With respect to claim 6, wherein the upper cushioning portion (32) is thicker than the lower support portion (42, Figure 8). 

With respect to claim 7, wherein the upper cushioning portion (32) is sized and positioned to substantially block or impede access to a collar of the shoulder pads and/or jersey (Figure 4). 
With respect to claim 27, the device of Douglas Jr. teaches a fabric cover (38). The device is capable of meeting the functional recitations of being removable, since the device is taught be sewn and stitching can be “removed” in as must as claimed by applicant. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 8  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr, in view of Ettinger (US 4,319,362). The device of Douglas Jr. substantially discloses the claimed invention but is lacking a cylindrical cushion.
The device of Ettinger discloses 
With respect to claim 8, wherein the upper cushioning portion (32 of Douglas) comprises a cylindrical roll (70)
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, change the shape of the upper cushioning portion to utilize the cylindrical roll taught by Ettinger in or to improve the limitation of movement of the back of the head (Column 4, lines 40-45). 
	 

Claims 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr, and Ettingers, as applied to claims above, and further in view of  Bowlus et al. US 2010/0122404.  The modified device of Douglas Jr. substantially discloses the claimed invention including a screw and nut, but is lacking a nut and bolt connection. 
The device of Bowlus et al. discloses,
With respect to claim 10, further comprising a plurality of bolts and nuts, wherein the bolts and nuts are sized to fit within the holes or slots and extend into corresponding holes or slots in the shoulder pads (para 0057). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the nuts and bolt connection of Bowlus in place of the nuts/screws connections taught in Douglas,jr. since they are known functional equivalents within the art. 


Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr and Bowlus, as applied above,  in further view of Weaver (US 2004/0064874).  The device of Douglas substantially discloses the claimed invention but is lacking printed instructions. 

With respect to claim 11, further comprising instructions for installation of the device on the shoulder pads. The device of Weaver teaches instructions for installation (para 0033).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the printed instructions taught by Weaver in order to provide the user with information on how to assemble the device (para 0033). 


Claim  13  -15 and 21-25  is is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr. in view of Bowlus et al. US 2010/0122404 . The device of Douglas Jr. discloses,

With respect to claim 13, an anti-horse collar tackle safety device, comprising:

A releasable portion (10) comprising an upper cushioning portion (32) and a lower support portion (42); and 
A base (12) having slots or holes (24) capable for use for securing the base to athletic equipment selected from a jersey and/or shoulder pads,

wherein the releasable portion (10) and the base (12)  have cooperative hook and loop fasteners (26, 28, 30, 44, 46) for releasably attaching the releasable portion to the attaching base such that the releasable portion is positioned at the upper back, spine and shoulders of an athlete when wearing the safety device (Figures 3 and 4), and

wherein the releasable portion is releasably attached to the base (26, 28, 30, 44, 46) and the base is secure by bolts extending through the slots or holes in the  shoulder pads and nuts attached to the fastener (76, 24) to the piece of athletic equipment such that the releasable portion is operable to release upon grasping by an opposing player during game play, thereby preventing a horse- collar tackle and possibility for resultant injury to an athlete. The prior art teaches hook and loop tape as a releasable attachment and therefore would be capable of functioning in the manner recited, to release upon grasping, since the structure of the prior art meets the structure recited. See MPEP 2114. 
The device of Douglas Jr. teaches the base further comprises holes or slots (24)  and the fastener (76)  for securing the base to the athletic equipment, but is lacking bolts.
The device of Bowlus teaches is bolts extending through the slots or holes (para 0057) and in combination into holes in the shoulder pads and nuts attached to the bolts.
It would have been obvious to a person having ordinary  skill in the art to utilize the bolts taught by Bowlus in place of the screws taught by Douglas Jr. since they are known functional equivalents in the fastener art. 

With respect to claim 15, wherein the base further comprises a lip (upper end of 14) extending up and capable for use to extend over the collar of the jersey, and the outer surface of the lip comprises a portion of a hook and loop fastener (Douglas Jr. Figure 8, 30, 44).  
With respect to claim 21, wherein the base comprises a J-hook shaped (see annotated figure below) plastic plate (abstract) having a lip (upper end of 15), and the lip comprises the exterior portion (upper end 14) that is capable of being accessible from outside the jersey.

With respect to claim 22, wherein portion of the hook and loop fastener is attached to the lip (30)

With respect to claim 23 wherein the releasable portion (10) comprises an upper cushioning portion (32) and a lower support portion (42)


With respect to claim 24, wherein the upper cushioning portion (32) is thicker than the lower support portion (42, Figure 8). 

With respect to claim 25, wherein the upper cushioning portion (32) is sized and positioned to substantially block or impede access to a collar of the shoulder pads and/or jersey (Figure 4). 

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr and Bowlus,  as applied above, and further in view of Weaver (US 2004/0064874).  The modified device of Douglas substantially discloses the claimed invention but is lacking printed instructions. 

With respect to claim 16, further comprising instructions for installation of the device on the shoulder pads. The device of Weaver teaches instructions for installation (para 0033).  It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the printed instructions taught by Weaver in order to provide the user with information on how to assemble the device (para 0033). 

Claim 26 and 28 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Douglas Jr and Bowlus,  as applied above, and further in view of in view of Ettinger (US 4,319,362). The device of Douglas Jr. substantially discloses the claimed invention but is lacking a cylindrical cushion.
The device of Ettinger discloses 
With respect to claim 26 wherein the upper cushioning portion (32 of Douglas) comprises a cylindrical roll (70)
	It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed, change the shape of the upper cushioning portion to utilize the cylindrical roll taught by Ettinger in or to improve the limitation of movement of the back of the head (Column 4, lines 40-45). 
With respect to claim 28, the device of Douglas Jr. teaches a fabric cover (38). The device is capable of meeting the functional recitations of being removable, since the device is taught be sewn and stitching can be “removed” in as must as claimed by applicant. 




    PNG
    media_image1.png
    1978
    1347
    media_image1.png
    Greyscale
[AltContent: textbox (J shaped)][AltContent: arrow]
Response to Arguments
Applicants arguments filed on 3/22/2022 has been fully considered and are not persuasive. The 112 2nd paragraph rejections of the previous office action have been obviated.  Applicant argues that the prior art of Douglas is not capable for use in the manner recited by applicant, since the prior art would not function to prevent injury. The prior art teaches a releasable portion, joined to a base by a hook and loop fastening system, as if currently required by the claims. The releasable portion, when grasped, is removable, and therefore would be removed upon force including force equal to or less than 15lbs, and would separate from the base as recited in the claim. The prior art and the instant invention, both teach hook and loop fastening systems and would be expected to perform in the same manner since the structure of the prior art is the same as the structure claimed. 
Applicant argues that the device of Douglas would not be operable to release upon grasping by an opposing player during a game, since it is designed to provide protection against whip lash forces.  The device would not be rendered inoperable for its intended use, because the device would still function as intended under the whip lash force of a tackle. Further, if a horse collar tackle did remove the device, as argued. The device could be easily reapplied since the device is attached with a releasable fasteners to continue to operate, and therefore would not destroy its intended function. 
  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the prior art teaches a “releasable portion releasably attached to the exterior portion of the base via a hook and loop fastener for releasable attachment to the base”.  The prior even states “the releasable fastener means such as hook and loop type fasteners for easy removal”, the fact that it is easily removable for cleaning or replacement is merely an alternative intended use. And such, that if the releasable portion is easily removable, and would be removed by force, it would also prevent a horse collar tackle when an opponent applies force and removes the releasable portion.  The prior art is capable of functioning in the manner recited by the applicant and therefore meets the claims, see MPEP 2114. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/           Primary Examiner, Art Unit 3732